Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000390
                                                      28-JUN-2013
                                                      11:48 AM



                         SCPW-13-0000390

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MONTY V. RIDEOUT, Petitioner,

                               vs.

                  STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                      (S.P.P. No. 13-1-001K)

            ORDER DENYING “MOTION TO RECONSIDER RULING
       SCPW-13-0000390 MOTION TO RELEASE UNDER H.R.A.P. 23
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Monty V. Rideout’s
“Motion to Reconsider Ruling SCPW-13-0000390 Motion to Release
Under H.R.A.P. 23”, which was electronically filed by the
appellate clerk on June 21, 2013, and which we review as a motion
for reconsideration of the May 24, 2013 order denying
petitioner’s petition for a writ of habeas corpus,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, June 28, 2013.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack